Citation Nr: 9917626	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 8, 1996, for 
a grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
right knee disability.  In that decision, the RO assigned a 
10 percent disability evaluation, effective as of March 8, 
1996.  The veteran appealed that decision with respect to the 
effective date.


FINDINGS OF FACT

1.  A February 1992 Board decision denied service connection 
for a right knee condition. 

2.  The veteran submitted a reopened claim for service 
connection for a right knee disability which was received by 
the RO on July 26, 1996.

3.  A VA treatment report dated March 8, 1996, shows 
treatment for the veteran's right knee disability.


CONCLUSION OF LAW

The requirements for an effective date prior to March 8, 
1996, for a grant of service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  The veteran filed 
an original claim for service connection for a right knee 
disability in June 1989.  That claim was denied by a February 
1990 rating decision and affirmed by the Board in February 
1992.  No judicial review was sought, and the February 1992 
Board decision is therefore final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998). 

The veteran filed to reopen his claim for service connection 
for a right knee disability on July 26, 1996.  In support of 
his claim, the veteran submitted VA outpatient treatment 
reports dated from June 1989 to July 1996.  These records 
document that the veteran was initially treated for a right 
knee disability on March 8, 1996.  The veteran also submitted 
a September 1996 VA examination report which included 
diagnoses of bilateral patellofemoral chondromalacia, 
symptomatic; and mild degenerative changes of the right 
tibial spine at the knee.  As a result, a January 1997 rating 
decision granted service connection for a right knee 
disability as secondary to a service-connected left knee 
disability, and a 10 percent evaluation was assigned from 
March 8, 1996.  The veteran disagreed with the effective date 
assigned, arguing that the appropriate date should be the 
date his original claim was filed in 1989.

In September 1998, the veteran testified before a hearing 
officer at the RO as to the etiology of his right knee 
disability.  According to the veteran, he was treated for 
right knee problems while in service.  He indicated that he 
also received treatment for this condition in 1989 at a VA 
facility in St. Louis.  

Pertinent VA laws and regulations require that a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Except as otherwise provided, the 
effective date of an award of disability compensation based 
upon a claim reopened after final disallowance shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for benefits will be accepted 
as an informal claim as long as it identifies the benefit 
sought.  38 C.F.R. § 3.155(a).  Once a formal claim has been 
filed, an informal claim for increased benefits will be 
accepted as a claim.  See 38 C.F.R. § 3.155(c).  

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of VA medical treatment will be 
accepted as the date of receipt of a claim only when such 
medical reports related to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
hospitalization, or treatment.  See 38 C.F.R. § 3.157(b)(1).

Applying the above criteria to the facts of this case, the 
Board finds that there is no basis for an effective date 
prior to March 8, 1996, for an award of service connection 
for a right knee disability.  The law is patently clear that 
the effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be no earlier than the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(b)(2).  However, as the VA 
outpatient clinic evaluation of March 8, 1996, was determined 
to be an informal claim to reopen, the effective date of 
March 8, 1996, is appropriate.  See 38 C.F.R. § 3.157(b).  
Nevertheless, no other evidence was submitted subsequent to 
the Board's February 1992 final denial that would meet the 
requirements for an informal claim prior to March 8, 1996, as 
set forth in 38 C.F.R. § 3.155.  In fact, the Board notes 
that there was no communication from the veteran to the RO 
between the time of the final February 1992 Board decision 
and when the formal claim was received on July 26, 1996.  
Furthermore, there is no indication that the veteran received 
care at a VA or military medical facility for his right knee 
disability prior to the VA treatment report of March 8, 1996, 
which was construed as the dated of claim.  See 38 C.F.R. § 
3.157.  Under these circumstances, the Board finds no 
reasonable basis upon which to grant an earlier effective 
date. 

Inasmuch as the veteran's claim for an effective date prior 
to March 8, 1996, for a grant of service connection for a 
right knee disability is without legal merit, the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive of the issue, the 
claim must be denied because of a lack of entitlement under 
the law). 


ORDER

Entitlement to an effective date prior to March 8, 1996, for 
a grant of service connection for a right knee disability is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

